Title: To Thomas Jefferson from John Wickham, 8 December 1796
From: Wickham, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Richmond 8th. Decr. 1796.
                    
                    I write to you at the Request of Mr. Eppes to inform You of a Settlement which he and Mr. Skipwith made with me of the Debt due from the Estate of Mr. Wayles to Mr. Welch.
                    This Adjustment took place on the 24th. Ulto. The principal Debt amounted to £1321—11—11. Stg. on the 30th. June 1775, on this Interest was calculated up to the Date of the Settlement, deducting 8 Years for the War, the aggregate Sum at 33 1/3 Exchange amounted to £2942—15 Current Money and was agreed to be divided into four Installments, 1/4 payable with Interest from the Settlement, on the 1st. June 1798, and the other three fourths with Interest on the first of June in each Succeeding Year till the whole should be paid. In order to accommodate Mr. Skipwith and Mr. Eppes I consented to divide the Debt into three parts, and each of them gave Bond with the other as his Surety for one third payable at the periods above mentioned—The other third they informed me would be settled by You, and Mr. Eppes, at the same Time that he requested me to write to You, assured me he would lose no Time in informing You what had been done in this Business. In order more fully to explain the Terms of the Settlement I inclose You a Bond which, except that a blank is left for the Names of the Obligors, is an exact Transcript of those which have been executed by Mr. Skipwith and Mr. Eppes.
                    As it might well happen after so long an Extension of Credit, that Mr. Welch would have to look for payment from persons in whom he could not place so much Confidence as in yourself and the other Executors of Mr. Wayles, I thought it not unreasonable to ask a Security from Mr. Eppes and Mr. Skipwith, this they readily agreed to and became bound for each other. If You prefer paying off your part of the Debt in a short Time nothing but your own Undertaking will be wanted, but if the same Credit which is allowed the other Executors will be an accommodation You will of course take it on the same Terms that they have done.
                    The mode of your becoming bound for your proportion of the Debt  is submitted altogether to Yourself—Whenever You shall have fixed on it You will be pleased to execute the necessary writings and transmit them either to Mr. Waller or me. With great Respect I am Dear Sir Your obt: Servant
                    
                        Jno: Wickham
                    
                